Citation Nr: 1641203	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 2001 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Following the Veteran's June 2012 substantive appeal of the initial rating, he filed an application for benefits in September 2013 which the RO erroneously interpreted as a claim to reopen a claim for service connection for anxiety.  In an October 2014 rating decision, the RO indicated that service connection for generalized anxiety disorder was granted and based on the results of a July 2014 Disability Benefits Questionnaire (DBQ), assigned a 70 percent evaluation effective the date of the September 2013 claim.  Later that same month, the RO recognized the error and that the initial rating was currently on appeal to the Board and returned the Veteran's rating to 30 percent.  See 38 C.F.R. § 3.105(a) (2015); October 28, 2014 Rating Codesheet.  Here, the Veteran did not receive any increased compensation as a result of the erroneous grant and did not have a reliance interest in the compensation and therefore, the Board is not bound by the October 2014 rating decision.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014) (noting that a reliance interest is established when the Veteran receives notification and has begun to receive payment).  The issue on the title page has been characterized accordingly.  The Board notes that whether the Veteran's rating for generalized anxiety disorder was 30 percent or 70 percent during the period described above, his total disability rating would be unchanged at 90 percent.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  

In this regard, the severity and symptomatology associated with the Veteran's mental health disability is unclear.  In July 2014, the Veteran provided a DBQ filled out by his VA treatment provider.   Unspecified depressive disorder and generalized anxiety disorder were diagnosed.  It was noted he had an overlap of mood and anxiety symptoms with occupational and social impairment with deficiencies in most areas.  The examiner identified depressed mood, anxiety, panic attacks, near-continuous panic or depression, chronic sleep impairment, flattened effect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  It was noted the Veteran was chronically fatigued in the context of co-morbid medical illnesses.  Overall, this report suggests a worsening of the Veteran's mental health condition.  Of note, the physician described tensions at work as one of the psychosocial and environmental problems.  Treatment notes provide similar comments.    

October 2014 treatment notes from the same provider who filled out the July 2014 DBQ indicate that the Veteran obtained a consulting job in Korea.  He reported being "tremendously relieved" to give notice to his current job and was tapering himself off of his citalopram and had stopped all of his other psychotropic medications.  Later the Veteran was described as happy and doing well.  The record does not contain additional treatment records reflecting the severity and symptomatology associated with the Veteran's mental health condition after this point.  

The evidence suggests a worsening of the Veteran's condition in part due to tensions at work.  The Veteran then obtained new employment and treatment records suggest that his condition may have changed for the better as a result.  A December 2014 deferred rating decision recognized the need for a review examination of the Veteran's disability, but there does not appear to have been any attempt to schedule an examination.  As the current severity of the Veteran's mental health condition is unclear and there is a suggestion of a worsening of the condition, remand is necessary for additional examination.

The record indicates the Veteran may currently reside in South Korea.  The AOJ should be mindful of this when scheduling the Veteran for examination.  The Veteran is reminded that he is free to submit a Disability Benefits Questionnaire completed by his treating mental health provider if he has one.  

Updated treatment records should also be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his mental health condition.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After records development is completed, schedule the Veteran for a VA mental health examination to determine the extent of his generalized anxiety disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The AOJ should be mindful that the Veteran may be living abroad and coordination may be necessary to obtain the information requested by the Board.  All efforts to schedule the Veteran for an examination should be documented and made part of the Veteran's claims file.  

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

